Exhibit 10.29

 

[ex10-29.jpg] 

 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

This Distribution Agreement (together with its related exhibits, the
“Agreement”) is made and executed this                                         
, (the “Effective Date”) by and between OXYSURE® SYSTEMS, INC. (“OxySure” or
“OxySure®”), a Delaware, USA corporation with its primary place of business
located at 10880 John W. Elliott Drive, Suite 600, Frisco, Texas, 75033 USA and
AJAD MEDICAL (the “Distributor”), located
                                               

 

OxySure® and Distributor intend to establish Distributor as a distributor of
those products (the “Products”) identified in Exhibit A within the territory
(the “Territory”) and channel (the “Channel”) identified in Exhibit B.
Accordingly, OxySure® and Distributor agree as follows:

 

1.Appointment and Term

 

1.1For the term of this Agreement, OxySure® appoints Distributor as the
exclusive distributor for the Products in the Territory and Channel.
Distributor’s appointment is for an initial term of three (3) years from the
Effective Date, renewable thereafter for successive one-year periods unless
terminated in terms hereof.

 

1.2The appointment of Distributor is personal to Distributor and accordingly (a)
the rights, duties and privileges of Distributor under this Agreement are not
assignable in any way whatsoever without the prior written consent of OxySure.

 

2.Distributor Responsibilities

 

2.1Both parties acknowledge that open communications and the sharing of
information are important to fully develop the market, gain insight into the
market’s needs and develop appropriate market strategies. To this end, the
parties agree to cooperate and openly communicate with each other in furtherance
of these objectives.

 

2.2Distributor will use its best efforts to develop the Territory and Channel
market and promote the sales of Products within the Territory and Channel.
Distributor will not, without OxySure’s prior written consent, (a) either
advertise the Products for sale or sell the Products outside the Territory or
Channel, or (b) advertise the Products for sale inside the Territory or Channel
if the Products are ultimately destined for delivery outside the Territory or
Channel or to someone whom Distributor has reason to believe will use the
Products or resell them outside the Territory or Channel.

 

2.3Distributor will maintain sufficient inventory of Products to enable the
prompt delivery of Products to its Customers. On or before the fifth day of each
month, Distributor shall provide OxySure with a six-month rolling forecast
providing a reasonable estimate of the Products Distributor expects to sell over
the subsequent six month period (the “Forecast”). In addition, Distributor must
comply, at a minimum, with the Minimum Net Purchases requirement set forth in
Section 4.

 

2.4Distributor will maintain an adequately trained sales organization, which
will include at least one OxySure Product specialist, to enable Distributor to
fulfill its obligations under Section 2.2 of this Agreement. Distributor will
further maintain an organized and well stocked collection of technical and
marketing information and materials for distribution to prospective Customers.
Distributor shall cover the Territory and Channel with diligent, adequate and
reasonable sales activities, including advertising, distribution of technical
and sales materials, exhibitions, demonstrations and other methods of promoting
sales of the Products. Distributor will bear all expenses incurred in connection
with these activities.

 



OxySure® Distribution Agreement

Page 1 of 22

 

 

2.5Distributor will employ and maintain sufficiently trained personnel to
provide technical support for the Products, such support including, but not
being limited to, the use and limited maintenance of the Products. Distributor
and OxySure will cooperate to ensure such personnel become and remain adequately
trained and qualified pursuant to Section 3.2.

 

2.6Distributor will maintain a reasonable number of demonstration Products for
demonstration to prospective and existing Customers. Distributors will not sell
any demonstration Product(s) to a Customer.

 

2.7OxySure does not authorize Distributor to make, and Distributor will not
make, any guaranty or warranty with respect to any Product. OxySure will provide
all Product warranties, if any, directly and in writing to the Customer.
Distributor will make no representations as to Product quality, performance,
capabilities and the like except as OxySure expressly authorizes in writing,
such as through published, product specifications.

 

2.8Distributor agrees to avoid all activities that might place Distributor in a
position of adverse interest or divided loyalty with OxySure or Distributor’s
obligations as defined herein.

 

2.9In addition to Section 8, Distributor will provide to OxySure upon discovery
by Distributor and, on OxySure’s request, any information regarding:

 

  (a) the infringement, perceived infringement, unauthorized manufacture, use or
marketing or misuse of OxySure’s intellectual property, Proprietary Information
(as defined in Section 10 below), and/or Products;

 

(b)activities within the Territory or Channel marketplace that affect the sales
of the Products;

 

(c)any inquiries or orders for any of the Products to be delivered outside the
Territory or Channel or for delivery in the Territory or Channel for ultimate
use outside the Territory or Channel;

 

(d)any observations concerning recurrent issues with the Products;

 

(e)any changes in the management or ownership of Distributor; and

 

(f)in the event Distributor learns of information relating to an alleged
malfunction of or an infliction of an injury by a Product, Distributor shall
promptly notify OxySure and provide all known information as well as assist
OxySure in any reasonable investigation concerning such allegations. Distributor
will abide by all Distributor-specific governmental reporting requirements as
imposed by the United States Food and Drug Administration or any other relevant
local, state or federal governmental body.

 

2.10Distributor will maintain information regarding the sale of each Product,
including, but not limited to: Customer names and addresses, product
identification information (including but not limited to lot numbers, batch
numbers, SKU numbers, and expiration dates) and a description of the products
provided. Distributor will also maintain all books of accounts, documents,
correspondence, records, or the like, relating to any transaction involving the
Products. In the event OxySure desires to communicate regulatory or other
information to Customers, or otherwise notify Customers for any reason,
Distributor will use the Customer information that it maintains to send such
notice or communication on behalf of OxySure in a timely manner. Further,
Distributor will make such Customer information available to OxySure to the
extent necessary for OxySure to comply with relevant laws, rules, regulations,
and judicial or administrative orders.

 

2.11Distributor shall furnish to OxySure copies of all proposed advertising,
technical, sales, and other materials relating to the Products and refrain from
using and/or discontinue the use of any such materials which in the sole opinion
of OxySure are false or misleading or may subject OxySure to liability.

 

2.12Distributor agrees to carry out all of its obligations to OxySure promptly
and in good faith. Time is of the essence in this Agreement.

 

2.13Distributor shall not take any action that may result in denigrating,
tarnishing or otherwise adversely affecting the reputation or goodwill of
OxySure. Without limiting the foregoing, Distributor agrees that it shall not
(a) explicitly or implicitly misrepresent any feature or function of the
Product, (b) make unauthorized claims or statements related to the Products, or
(c) make any false statements related to the Product or OxySure.

 



OxySure® Distribution Agreement

Page 2 of 22

 

 

2.14In performing its obligations hereunder, Distributor shall comply with any
and all relevant laws, rules, regulations, and restrictions, including, but not
limited to, any that may be specifically applicable to the Products and the sale
thereof.

 

2.15Distributor may not market, promote, distribute, advertise, offer, sell or
otherwise provide any Product through a Web site, email communications, or other
electronic method or medium unless each of the parties have executed the
“Internet Distribution Attachment” attached to this Agreement. Notwithstanding
the foregoing, Distributor may provide Product materials, pricing and invoices
via email to a Customer, provided that such email communications are in response
to direct Customer inquiries and are not part of a marketing or other
promotional campaign or effort.

 

2.16Distributor shall, immediately upon the Effective Date pursue and obtain any
and all regulatory approvals (“Regulatory Approvals”) required in the Territory
for at least Part Numbers 615-00 and 615-01 illustrated in Exhibit A, at its own
expense and cost. Any regulatory approvals will be applied for, issued and held
in the name of OxySure Systems, Inc.

 

2.17 Intentionally omitted.

 

3. OxySure’s Responsibilities

 

3.1OxySure® will provide such technical and marketing information as OxySure
deems appropriate, or upon Distributor’s request. Any applicable costs for
printed materials shall be borne by Distributor, unless otherwise agreed by the
parties.

 

3.2OxySure will provide training in the use, limited maintenance and technical
aspects of the Products, including supplemental training relating to new
products as such are introduced, at OxySure’s place of business identified
hereinabove or as otherwise agreed by the parties. The cost of transportation,
meals, and lodging during the training shall be borne by the Distributor.
Further, OxySure will provide online or web-based training and support from time
to time.

 

3.3OxySure will be under no obligation to Distributor to manufacture, sell or
supply, or to continue to manufacture, sell or supply any of the Products, or to
continue or modify any model or type of any of the Products.

 

3.4OxySure agrees to carry out all its obligations to the Distributor promptly
and in good faith, and shall use commercially reasonable efforts to support
Distributor’s authorized sales efforts in the Territory and Channel.

 

3.5OxySure will provide its best efforts to assist and support Distributor in
obtaining the Regulatory Approvals.

 

3.6OxySure will provide its best efforts to assist and support Distributor in
developing translations of marketing collateral, labels and other marketing
materials

 

4. Minimum Net Purchases

 

Distributor shall purchase, in the specified period, no less than the amount of
the Minimum Net Purchases (herein so called) set forth in Exhibit C. Exhibit C
will be amended at the beginning of each Renewal Term, subject to continuation
of this Agreement as provided herein, to reflect the agreed upon Minimum Net
Purchases for the succeeding year. In the event the parties are unable to agree
on the Minimum Net Purchases for any Renewal Term no less than thirty (30) days
prior to the commencement of such Renewal Term, OxySure shall have the right, in
its sole discretion, to establish the Minimum Net Purchases for such Renewal
Term. In the event Distributor does not purchase the agreed upon Minimum Net
Purchases in the Initial Term or any Renewal Term, Distributor shall be in
default under this Agreement for cause.

 



OxySure® Distribution Agreement

Page 3 of 22

 

 

5. Products, Pricing, Packaging, Title

 

5.1OxySure may, in its sole discretion, effect any change with respect to a
Product or amend the Products offerings set forth on Exhibit A, provided, that
with respect to any material change (e.g., amending the Product offerings set
forth on Exhibit A, OxySure shall provide Distributor with thirty (30) days
prior written notice. OxySure will continue to honor orders for any Products
removed from Exhibit A for three (3) months after the removal date provided (a)
the orders are submitted to fill quotes outstanding on or before the date of
removal of such Product(s), and (b) the removed Products have not been
discontinued and are no longer available.

 

5.2Prices for Products will be as set forth on Exhibit G, as amended from time
to time by OxySure’s official price list (“Product Price List”).

 

5.3Any suggested resale prices shown in the Product Price List are to be
construed as a guideline only. The Distributor is free to determine its own
resale prices of the Products. Notwithstanding the immediately preceding
sentence, Distributor may not publish or display a price lower than the
manufacturer suggested resale prices (MSRP) shown on the Product Price Lists on
(a) any Internet site, unless the parties have executed the Internet
Distribution Attachment set forth on Exhibit H, (b) any email advertisement, or
(c) any newspaper, newsletter, magazine or other published source provided to
more than 25 people. Further, Distributor will clearly state whether pricing is
based on bulk or bundled purchases. Distributor shall avoid any pricing policies
that would adversely affect the image of the Products.

 

5.4Distributor will abide by those terms for payment as set forth in Exhibit D.

 

5.5Any credits issued by OxySure will be handled as a separate financial
transaction from the original invoice, and payments under the invoice may not be
withheld or delayed because of any credit. Distributor shall not reduce any
payment to OxySure to account for an anticipated, disputed or unauthorized
credit. For credit, Distributor will submit a written credit request within
thirty (30) days from the date of Distributor’s invoice for the related
transaction. Any credit request will be based on the price shown on the then
current Product Price List, or the actual net price paid by Distributor,
whichever is lower. Upon notification by OxySure of a discrepancy in a credit
request, Distributor has thirty (30) days to resolve such discrepancy and pay
any amount due to OxySure.

 

5.6All Products shall be delivered to Distributor F.O.B. OxySure’s principal
place of business.

 

6. Returns

 

Distributor may return Products in accordance with (a) any applicable limited
warranty, if effective (see Section 7.1), or (b) the return policy set forth in
Exhibit E. OxySure may amend or change its return policy upon thirty (30) days
written notice to Distributor.

 

7. Limited Warranty and Warranty Service

 

7.1OxySure provides a Customer limited warranty for the Products. The terms of
the Customer limited warranty are set forth in the documentation provided with
the Products, a copy of such being provided in Exhibit F. Upon any amendment of
or addition to the end user limited warranty, OxySure shall provide Distributor
with written notice of such change. Distributor shall strictly comply with the
terms and provisions of Section 2.7 relating to the issuance of warranties,
guaranties or representations. OXYSURE MAKES NO OTHER WARRANTIES OF ANY KIND
WHATSOEVER WITH REGARD TO THE PRODUCTS, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

7.2Distributor shall not repair, attempt to repair, modify, attempt to modify,
or the like, any Products. Distributor shall return any defective or allegedly
defective Product to OxySure for assessment and repair (if applicable).

 

7.3For the purpose of technical support, OxySure hereby grants Distributor a
license to use any OxySure-provided Proprietary Information supplied to carry
out its obligations under this Agreement. Such Proprietary Information, or any
copies or versions in any form or language, shall in all cases remain the
property of OxySure. The confidentiality of such Proprietary Information is
governed by Section 10.

 



OxySure® Distribution Agreement

Page 4 of 22

 

 

8. Reports and Audits

 

8.1COMMENCING DURING THE INITIAL TERM, DISTRIBUTOR WILL PROVIDE OXYSURE WRITTEN
MONTHLY REPORTS, SUCH REPORTS TO INCLUDE, AT A MINIMUM, THE AMOUNT OF INVENTORY
ON HAND, INDIVIDUAL CUSTOMER SALES OR DISTRIBUTION ACTIVITY AND SALES DATA FOR
(A) THE PRECEDING MONTH AND (B) THE YEAR TO DATE, SUCH REPORT BEING PROVIDED BY
THE 10TH DAY OF EACH MONTH.

 

8.2Distributor shall provide OxySure with an annual market survey and other
written reports from time to time upon OxySure’s reasonable request and
specification. Such reports shall address account strategies, account
conditions, Customer feedback and evaluations, or other like information.

 

8.3OxySure may have an authorized OxySure representative, at OxySure’s expense,
audit Distributor’s records concerning sales data and inventory records as such
relates to the Products and any warranty service performed with respect to the
Products and any components. Upon prior written notice, Distributor will provide
reasonable access to such records during normal business hours at Distributor’s
office or other site. Distributor agrees to maintain all such records for a
minimum of five (5) years and, prior to destroying or disposing of any such
records (whether before or after the expiration of five (5) years) Distributor
shall provide OxySure with thirty (30) days’ written notice and afford OxySure
the option to take possession of such records, at OxySure’s sole discretion.

 

9. Distributor’s Financial Condition

 

9.1At OxySure’s sole discretion, OxySure may withhold shipments due to
Distributor’s general financial condition and/or conditions of Distributor’s
account with OxySure. In the event Distributor is in arrears per Exhibit D,
OxySure may elect to place Distributor on credit hold, meaning no shipments will
be made from OxySure to Distributor until such arrearages are satisfied. In the
event Distributor is in arrears for more than sixty (60) days, or if Distributor
is placed on credit hold more than twice in any twelve (12) month period,
OxySure may declare Distributor to be in breach of this Agreement.

 

9.2If Distributor is placed on credit hold, OxySure may ship direct to
Customers. OxySure will provide Products to Customers at OxySure’s suggested
resale price (unless OxySure is otherwise notified of a differing Distributor
resale price) (the “Customer Price”). The Customer will be billed directly by
OxySure. For shipments made to fulfill Customer orders submitted through
Distributor, the difference between the Customer Price and the price OxySure
sells to Distributor, from the then-current Product Price List, will be applied
against any Distributor arrearages (“Withholding”). No amounts will be applied
to arrearages if a Customer orders directly from OxySure or another distributor,
even if Distributor typically services that Customer’s account. Neither
Withholdings nor shipments to existing Customers under the limited scope of this
provision will be construed as a breach of this Agreement. Direct shipments to
Customers under this provision shall not relieve Distributor of any obligations
to further develop the Territory, Channel or the accounts therein, or support
those Customers to which the direct shipments are made.

 

9.3In the even OxySure elects to establish a credit account for the Distributor,
Distributor will provide OxySure with credit data sufficient to establish
Distributor’s credit-worthiness. The decision to offer such a credit account or
to decline to establish such an account upon review of Distributor’s credit data
is in the sole discretion of OxySure. OxySure may periodically review
Distributor’s credit worthiness and may withdraw any credit approval at any
time, at OxySure’s sole discretion.

 

9.4Distributor agrees to execute a UCC-1 financing statement, or similar
instrument, for the purposes of indicating OxySure’s financial interest in any
outstanding account. OxySure shall have the sole responsibility of filing such
financing statement or similar instrument.

 

10. Confidentiality/Non-Competition

 

10.1During the term of this Agreement, Distributor and its employees may have
access to OxySure’s Proprietary Information, such information, whether written
or oral, being of a nature that OxySure desires to protect against unauthorized
use or disclosure. The term “Proprietary Information” shall include, but is not
limited to, information relating to research, marketing, developments,
inventions, product lines, design, purchasing, finances and financial affairs,
accounting, merchandising, selling, engineering, employees, Customers,
consultants, trade secrets, business practices, merchandise resources, supply
resources, service resources, system designs, procedure manuals, or pricing
relating to the Products. The term Proprietary Information does not include any
information which is: (a) in the public domain or that enters the public domain
without a breach of this Agreement; (b) known by the receiving party prior to
the disclosure; or (c) disclosed by a third party unrelated to or not in breach
of this Agreement, or subject to some other confidentiality agreement.

 



OxySure® Distribution Agreement

Page 5 of 22

 

 

10.2Distributor will treat all Proprietary Information as proprietary and
confidential. Distributor shall not disclose any Proprietary Information to
anyone other than its own employees, directors, and consultants. Distributor
shall further use reasonable efforts to prevent any unauthorized use or
disclosure, including, but not limited to, restricting access to the Information
within its organization to those having a need to know and ensuring that
everyone to whom it makes a disclosure complies with this Agreement by entering
into an agreement that imposes a like obligation with each person to which a
disclosure is made. Distributor will not disclose any information to any party
not enumerated above without obtaining prior written consent from OxySure.

 

10.3Without the prior written authorization of OxySure, Distributor agrees that
during the term of this Agreement and for a period of one (1) year thereafter,
without regard to the party terminating this Agreement or the reason for
termination, if any, Distributor (which includes its employees, directors,
officers, and consultants) will not in the United States or in any foreign
country in which OxySure® is then marketing its products or services, directly
or indirectly represent any manufacturer, market or sell, control an interest in
or act as an officer, director, or employee of, or consultant or adviser to, any
firm, corporation, institution or entity, directly or indirectly involved in the
manufacturing or distribution of any products related to the catalytic
generation of oxygen, as reasonably determined by OxySure® in its discretion.

 

10.4Without limiting the obligation in Section 2.14, Distributor shall comply
with all privacy and security laws relevant to the sale and distribution of
Products and shall ensure that each employee, director, officer, and consultant
of Distributor complies with such privacy laws at all times.

 

10.5Within twenty (20) days from the written request from OxySure®, Distributor
will provide copies of any or all written agreements between Distributor and its
employees, directors, officers, consultants, and parties to which Proprietary
Information has been disclosed by the Distributor made pursuant to the
objectives of Sections 10.2, 10.3, and 10.4.

 

10.6Distributor, upon termination of this Agreement, shall surrender to OxySure®
all Proprietary Information, (including: training manuals, marketing updates,
product literature, price lists, and product samples), whether originals,
copies, English or non-English translations.

 

10.7Distributor acknowledges that the OxySure® may suffer irreparable damage in
the event of a breach or threatened breach of any provision of this Section 10,
and that therefore, OxySure® may seek injunctive relief to prevent such breach,
as well as any and all other applicable remedies at law or equity, including the
recovery of damages. This Section 10.7 controls over any conflict between this
Section 10.7 and Section 18.9.

 

11.OxySure Trademarks, Service Marks, and Trade Names; Intellectual Property

 

11.1OxySure® grants to Distributor a non-exclusive license to use OxySure’s
trademarks, trade names, and service marks only in connection with the Products
and in the performance of Distributor’s obligations under this Agreement. All
such uses are subject to OxySure’s prior review and consent, which will not be
unreasonably withheld or delayed, and such license may be withdrawn or revoked
at any time by OxySure® at its sole discretion, either with or without cause.

 

11.2All use of OxySure’s trademarks, trade names, and service marks will be in
proper form, giving appropriate attribution to OxySure® as the owner of such
marks. Distributor will not undertake any use of a mark that may jeopardize
OxySure’s rights to use or register such mark, or OxySure’s rights to prevent
unauthorized use.

 

11.3All use of OxySure® trademarks, service marks, and trade names by
Distributor will inure to the benefit of OxySure®. At no time during or after
the term of this Agreement shall Distributor attempt to register any trademarks,
service marks, or trade names confusingly similar to any OxySure® trademark,
service mark, or trade name. Distributor will cooperate, at OxySure’s expense,
to assist OxySure® in the registration or securing of rights in such marks.
Distributor will cooperate, at OxySure’s expense, in initiating and prosecuting
any legal action against any infringer of any OxySure® trademark, service mark,
or trade name.

 



OxySure® Distribution Agreement

Page 6 of 22

 

 

11.4Distributor shall not, by reason of this Agreement or its provisions,
acquire any interest in or right to any patent, trademark, service mark, trade
names, copyright, Proprietary Information or any other form of OxySure®
intellectual property, whether relating to the Products or otherwise.

 

11.5Any intellectual property, and any applications or methods related to any
intellectual property, developed or discovered by either party, jointly or
individually, under this Agreement or relating to the Products (including, but
not limited to, patentable and/or copyrighted materials) are owned by OxySure®,
and Distributor hereby assigns and conveys all rights, title and interest in
such intellectual property to OxySure. At OxySure’s request, Distributor shall
execute any instruments and documents necessary to confirm OxySure’s ownership
of the intellectual property.

 

12.Relationship Between the Parties

 

12.1Distributor and OxySure® intend to act and perform as independent
contractors, and the provisions hereof are not intended to create any
partnership, joint venture, agency or employment relationship between the
parties. Each party shall be solely responsible for and shall comply with all
state and federal laws pertaining to employment taxes, income withholding,
unemployment compensation contributions and other employment related statutes
applicable to that party.

 

12.2Neither party has any authority to act for and/or to bind the other party in
any way, or to represent that either is in any way responsible for the acts of
the other.

 

13.No Conflicts by Distributor

 

Distributor warrants and represents that Distributor is not subject to any
contractual obligation or restraint which will interfere with Distributor’s
right and ability to perform pursuant to the terms of this Agreement.

 

14.Defaults; Remedies; and Termination

 

14.1Either party may terminate this Agreement immediately by sending written
notice if the other party becomes insolvent, or becomes the subject of any
proceeding seeking relief, reorganization, or rearrangement under any laws
relating to bankruptcy or insolvency, or upon any assignment for the benefit of
creditors, or upon the appointment of a receiver, liquidator, or trustee of any
of its property or assets, or upon the liquidation, dissolution, or winding up
of its business.

 

14.2OxySure may terminate this Agreement immediately by sending written notice
upon the assumption of control of Distributor by a governmental authority or
other third party; the sale or transfer of the majority or all of its assets; or
if there is a change of control, ownership, or management of the Distributor.

 

14.3This Agreement may be terminated by the mutual agreement of OxySure and the
Distributor.

 

14.4If either party breaches any commitment contained in or arising from this
Agreement (excepting Sections 14.1 and 14.2) and fails to remedy the breach
within thirty (30) days from the date of written demand to cure (provided,
however, in the event of Distributor’s default in its obligations under Article
4, there shall be no such demand required or cure available), the breaching
party shall be deemed to be in default hereunder.

 

(a) On Distributor’s default, OxySure may do any of the following, as determined
in OxySure’s sole discretion: (i) declare any unpaid sums under this Agreement
immediately due and payable; (ii) suspend further performance by OxySure; (iii)
terminate this Agreement; (iv) cancel the Distributor’s distribution rights; (v)
reduce the extent of the Territory and/or Channel; and/or (vi) commence a legal
proceeding, in accordance with Section 18.9, for damages and/or specific
performance and/or pursue any and all other available remedies at law or in
equity, all of such remedies being cumulative of each other.

 



OxySure® Distribution Agreement

Page 7 of 22

 

 

(b) In reviewing the Distributor’s performance in accordance with the
Distributor’s obligations under Article 4, the parties agree that OxySure® shall
not be limited to semi-annual determinations but may make a determinative
evaluation of semi-annual performance based upon a two month pro rata analysis
based on at least two consecutive months.

 

(c)In reviewing the Distributor’s performance in accordance with the
Distributor’s obligations under Sections 2.2 and 2.4 and/or Article 4, the
parties agree that OxySure shall not be limited to assessing the Distributor’s
performance within the Territory and Channel as a whole. Accordingly, OxySure
can evaluate the Distributor’s performance based on the Territory or Channel as
a whole or on any definable sub-territory or sub-channel (e.g., state
boundaries, county boundaries, municipal boundaries, Customer, etc.).

 

(d)In reviewing Distributor’s financial condition under Section 9, the parties
agree that OxySure may monitor Distributor’s credit through a variety of sources
and means, including commercial credit companies. Accordingly, a determination
of credit worthiness may be based on third-party sources instead of and/or in
addition to Distributor’s accounts and payment history with OxySure.

 

14.5Either party may terminate this Agreement at any time prior to the
expiration of the then-applicable term, without cause, by sending written notice
to the other party at least ninety (90) days prior to the termination date.

 

14.6Intentionally left blank.

 

14.7Termination of this Agreement terminates all further rights and obligations
of OxySure and Distributor hereunder other than the following obligations and
sectional provisions, all of which shall survive any termination of this
Agreement:

 

(a)Neither OxySure nor Distributor shall be relieved of their respective
obligations to pay any money due the other party; and

 

(b)Sections: 7 (Limited Warranty), 8 (Reports and Audits), 10
(Confidentiality/Non-Competition), 14 (Defaults; Remedies; and Termination); 15
(Indemnity and Insurance), 16 (Limitation of Liability), 17 (Intellectual
Property Indemnification), 18.7 (Governing Law), and 18.9 (Negotiation,
Mediation and Arbitration).

 

14.8On termination of this Agreement for whatever cause, Distributor will
immediately (a) cease to engage in marketing and distribution activities as an
OxySure distributor, and (b) cease representing in any manner that it is a
distributor of OxySure Products, including the immediate termination of all use
of OxySure® trademarks, service marks, or trade names. Notwithstanding
Distributor agrees that if OxySure so requests after the termination of this
Agreement, Distributor shall pay for and distribute orders for Products which
OxySure received and accepted during the term of this Agreement.

 

15.Indemnity and Insurance

 

15.1Distributor agrees to indemnify and hold OxySure harmless from any and all
claims, demands, costs, liabilities and responsibilities, regardless of the
claimant or his place of filing a claim, to the extent such result from or are
associated with Distributor’s alleged negligent or intentional acts or
omissions, any default by Distributor under this Agreement, or the provision of
any warranty or guarantee of the Products given by the Distributor.

 

15.2Distributor will maintain product liability insurance or the like for those
claims enumerated in Section 15.1.

 

15.3OxySure® agrees to indemnify and hold Distributor harmless from any and all
third party claims and demands to the extent they result from defective Products
provided by OxySure® to Distributor or the provision of any express warranty or
guarantee of the Products prepared and provided by OxySure to a Customer.
Distributor shall promptly notify OxySure® of any such claim and demand, shall
provide reasonable assistance to OxySure in the defense of such claims and
demands, and shall give OxySure full authority to defend, settle or resolve the
claims or demands on behalf of Distributor.

 

16.Limitation of Liability

 

In no event shall OxySure be liable to Distributor for any indirect, punitive,
consequential, special, incidental or loss of profit damages.

 



OxySure® Distribution Agreement

Page 8 of 22

 

 

17.Intellectual Property Indemnification

 

17.1Distributor agrees that OxySure® has the right to, and OxySure agrees that
it will, at its sole cost and expense, defend or at its option, settle any
claim, suit, proceeding, or other action brought against Distributor or its
Customers for infringement of any United States copyright, trademark, or other
United States intellectual property right related to the Products or their use,
subject to the limitations set forth in Sections 17.2 and 17.3. OxySure shall
have sole control of any such proceeding or settlement negotiations in order to
be held liable. OxySure will not be liable for any costs, settlements or
expenses incurred without its prior written authorization. OxySure will pay any
final judgment entered against Distributor or its Customers based on such
infringement provided OxySure had sole and complete control of the proceeding.

 

17.2OxySure will be relieved of its obligations under Section 17.1 unless
Distributor or its Customers notify OxySure, in writing, of such action, within
three (3) days of its receipt of notice of same and gives OxySure full
information and assistance to settle and/or defend any such action. If relieved
of its obligation under Section 17.1, OxySure may assume such obligation upon
written notice to the Distributor.

 

17.3OxySure assumes no liability for, and Distributor agrees to indemnify and
hold OxySure harmless to the same extent as that indemnification identified in
Section 17.1, for:

 

(a) any infringements covering completed equipment or any assembly, combination,
or method in which any of the Products may be used, but not covering such
Products standing alone; or

 

(b) any trademark infringement involving any marketing or branding not applied
by OxySure or involving any marking or branding applied at the request of
Distributor; or

 

(c) any modification of the Products unless such modification was made by
OxySure®.

 

18.General Provisions

 

18.1Entire Agreement. This Agreement, which includes the Exhibits, sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and supersedes all prior discussions between them whether written
or oral. The following Exhibits are attached hereto and made a part hereof for
all purposes:

 



  Exhibit Letter   Name of Exhibit     A   Description of Products     B  
Description of Territory and Channel     C   Minimum Net Sales     D   Payment
Terms     E   Return Goods Policy     F   Limited Product Warranty     G  
Pricing & Discount Schedule     H   Internet Distribution Attachment  

 

18.2Assignment. Distributor may not assign or transfer its right under this
Agreement without the prior written consent of OxySure®.

 

18.3Modifications and Waiver. This Agreement may be modified only in writing,
signed within the authority granted by each party, and shall not be modified,
varied, superseded or construed in a particular manner due to any course of
conduct, trade usage, custom or dealing or any statute or common law. It is
expressly agreed and understood that the waiver by a party of its rights, or any
portion of its rights, under this Agreement in any particular instance or
instances, whether intentional or otherwise, shall not be construed as a
continuing waiver which would prevent the subsequent enforcement of such rights,
or as a waiver of any other rights hereunder.

 

18.4Headings. The headings of this Agreement are for convenience of reference
only, and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

18.5Notices. All notices under this Agreement shall be deemed sufficient if sent
by certified or registered mail (postage prepaid) with return receipt requested,
overnight or air courier, facsimile, telex, or cable to the party, at the
addresses identified herein, to whom such notice is required or permitted to be
given. Any such notice shall be deemed to have been received on the next
business day after transmission by facsimile, telex, cable or overnight or air
courier, and on the third business day after transmission by certified or
registered U.S. mail, return receipt requested.

 



OxySure® Distribution Agreement

Page 9 of 22

 

 

18.6Severability. Whenever possible, each provision of the Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of the Agreement should be prohibited or invalid, in whole
or in part, under applicable law, such provisions shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

18.7Governing Law. This Agreement is governed by the substantive laws of the
State of Texas, U.S.A. Any actions related to this Agreement must be brought in
the courts located in Dallas County, State of Texas.

 

18.8Language Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning, and not for or against
either party hereto. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement

 

18.9Negotiation, Mediation, and Arbitration. The parties will attempt in good
faith to resolve any controversy or dispute arising out of or relating to this
Agreement promptly by negotiations between or among the parties. If any party
reaches the conclusion that the controversy or dispute cannot be resolved by
unassisted negotiations, such party may notify the American Arbitration
Association (“AAA”), 140 West 51st Street, New York, New York 10020 [telephone
(212) 484-3266; fax (212) 307-4387]. AAA will promptly designate a mediator who
is independent and impartial, and AAA’s decision about the identity of the
mediator will be final and binding. The parties agree to conduct mediated
negotiations in Dallas, Texas, within thirty (30) days after the notice of
mediation is sent. If the dispute is not resolved by negotiation or mediation
within thirty (30) days after the first notice to AAA is sent, then, upon notice
by any party to the other affected parties and to AAA, the controversy or
dispute shall be submitted to a sole arbitrator who is independent and
impartial, selected in accordance with the rules of the AAA, for binding
arbitration in Dallas, Texas, in accordance with AAA’s Commercial Arbitration
Rules. The arbitration shall be governed by the United States Arbitration Act, 9
U.S.C. Sections 1-16 (or by the same principles enunciated by such Act in the
event it may not be technically applicable).

 

The parties agree that they will faithfully observe this Agreement and will
abide by and perform any award rendered by the arbitrator. The award or judgment
of the arbitrator shall be final and binding on all parties. No litigation or
other proceeding may be instituted in any court for the purpose of adjudicating,
interpreting or enforcing any of the rights or obligations relating to the
subject matter hereof, whether or not covered by the express terms of this
Agreement, or for the purpose of adjudicating a breach or determination of the
validity of this Agreement, or for the purpose of appealing any decision of an
arbitrator, except a proceeding instituted for the sole purpose of having the
award or judgment of an arbitrator entered and enforced or for the sole purpose
of seeking a temporary restraining order or temporary or permanent injunction
(provided, that any damages or costs issues shall not be decided by any court
hearing such petition but shall be adjudicated in accordance with the mediation
and arbitration procedures set forth herein). If any party becomes the subject
of a bankruptcy, receivership or other similar proceeding under the laws of the
United States of America, any state or commonwealth or any other nation or
political subdivision thereof, any factual or substantive legal issues arising
in or during the pendency of any such proceeding shall be subject to all of the
foregoing mandatory mediation and arbitration provisions and shall be resolved
in accordance therewith.

 

The Agreements contained herein have been given for valuable consideration, are
coupled with an interest and are not intended to be executory contracts. Section
10.7 controls over any conflict between Section 10.7 and this Section 18.9.

 



OxySure® Distribution Agreement

Page 10 of 22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives or officers, effective as of the
day and year indicated above.

 

DISTRIBUTOR:   OxySure®Systems, Inc.:           Name:   OxySure® Systems, Inc..
Company:     10880 John W. Elliott Drive, Suite 600 Address     Frisco, Texas,
75034 USA       PH: (+1) 972-294-6450 PH:          FAX: (+1) 972-294-6501 FAX:  
EMAIL: jross@oxysure.com EMAIL:               By:     By:   Title:       Julian
Ross         Chairman and CEO         Date:     Date:  

 



OxySure® Distribution Agreement

Page 11 of 22

 

 

EXHIBIT A

Products 

 

The Products shall be defined as all OxySure® products and accessories for such
products, including (but not limited to)

 

Part
Number Description 615-00   Model 615 Portable Emergency Oxygen Unit, complete
system 615-01 Model 615 Replaceable Cartridge w/Mask 615-02 Replacement Adult
Mask 615-03 Replacement Pediatric Mask 615-04 Display Cabinet with Alarm and
Emergency Oxygen marking 615-05 Custom (Emergency Oxygen) Wall-mounted Display
Cabinet w/Alarm 615-07 OxySure Wall Sign 615-09 OxySure Thermal Bag 615-10
Resuscitator Bag, Adult 615-11 Resuscitator Bag, Pediatric 615-12 Pulse Oximeter
– Standard 615-13 Pulse Oximeter – Premium 615-15 Combination Wall Mount Cabinet
for OxySure and AED

 

OxySure® Distribution Agreement

Page 12 of 22

 

 

EXHIBIT B

 

Territory and Channel

 

1. The Territory is defined as (check all that apply):

 

☐The following areas within the United States:

 

______NA_______________________________

 

________________________________________

 

________________________________________

 

☒The following countries (requires Attachment B-1, International Terms, to be
attached):

 

  SAUDI ARABIA ________________________________________
________________________________________       If the Territory includes any
country other than the United States, Distributor hereby consents to and is
bound by the terms of Attachment B-1, International Terms.



 

2. The Channel is defined as:

 

All non-retail and retail channels.

 



OxySure® Distribution Agreement

Page 13 of 22

 

 

ATTACHMENT B-1
International Terms

 

If the Territory includes any country other than the United States, then this
Attachment B-1 will be incorporated into and made part of the Distribution
Agreement between OxySure and Distributor. All capitalized terms not defined in
this Attachment have the definitions set forth in the Distribution Agreement

 

1. Distributor shall be responsible for translating at its expense all marketing
and promotional materials provided by OxySure, including any manuals, into the
language or languages used in the Territory. Distributor shall promptly deliver
to OxySure a copy of such translation in the formats reasonably requested by
OxySure. Such translations will be deemed a “work for hire” as such term is used
in United States copyright law, and OxySure will be considered the author and
owner of all rights in and to such translation. To the extent the translation is
not a work for hire, Distributor hereby assigns to OxySure, and agrees that
OxySure will have, all ownership rights in the manuals and translations created
or provided by Distributor. Distributor shall provide all documentation
(including written assignments) reasonably requested by OxySure® to confirm its
ownership of the manuals and translations. Distributor shall make such changes
to the marketing and promotional materials as are required to comply with the
law of the countries, or political subdivisions in the Territory, but only with
the prior approval of OxySure. Ownership of all marketing and promotional
materials remain with OxySure.

 

2. OxySure shall use commercially reasonable efforts to ship Products sold
hereunder within the period and by a carrier designated in each accepted
purchase order, and FOB the relevant OxySure® facility determined by OxySure.
Distributor shall be responsible for obtaining all licenses required to import
Products into the Territory. OxySure® shall be responsible for obtaining all
licenses required to export products from the United States. All freight,
transportation, rigging, crating, packing, drayage, insurance, and handling
charges, as well as any other expenses that are not specifically allocated to
OxySure in this Attachment B-1, will be paid by Distributor. Title, possession
and risk of loss shall pass to Distributor upon delivery of the Products by
OxySure to the designated carrier or freight forwarder.

 

3. OxySure® and Distributor agree that if it is required by applicable law, this
Agreement shall be approved by and/or registered with the appropriate
governmental authorities. The rights and obligations of OxySure® and Distributor
under this Agreement are subject to any such government approval, registration
or recordation, including import and export certificates (“Approvals”).
Distributor is responsible and shall bear the cost for promptly obtaining and
maintaining any such Approvals from requisite government agencies in the
Territory for Distributor and OxySure to advertise, market, sell, distribute,
license, and support the Products in the Territory. To the extent additional
Approvals are required for new or existing OxySure® Products, or to the extent
countries other than those set forth in the Territory are now or hereafter
included in the Territory, then Distributor shall bear the sole cost and
responsibility for promptly obtaining such Approvals, including compliance with
all local content requirements, effective as of the date of this Agreement, or
as such requirements may subsequently be modified. All costs of compliance, and
whatever actions may be required (whether legal, manufacturing, assembly or
otherwise) shall be the sole financial responsibility and obligation of
Distributor. To the extent any governmental approval would require OxySure® to
change or modify its Products, OxySure® shall have no obligation to do so, and
may at its discretion terminate this Agreement with Distributor with no further
obligation hereunder, in order to avoid the threat of non-compliance with
governmental regulations. Distributor agrees that it shall not submit any
information to governmental authorities with respect to this Agreement without
the prior written approval of OxySure®; provided however, that the foregoing
shall not apply in the event that formal or informal proceedings are instituted
against Distributor or in the event that a dispute between OxySure and
Distributor is submitted to any tribunal having jurisdiction over such matters.

 

4. Distributor shall provide OxySure with evidence of all government permits,
certificates or approvals. Distributor shall provide to OxySure promptly upon
its request such evidence as OxySure® shall require, including, but not limited
to, an opinion of counsel of the Territory (which counsel must be approved by
OxySure in its sole discretion although the costs of such opinion shall be borne
by Distributor), of compliance by Distributor with the applicable import
regulations of jurisdictions within the Territory or any other applicable
jurisdiction, including those governing the filing of proper import
documentation and the payment of all duties and fees of any nature whatsoever
required for such import.

 



OxySure® Distribution Agreement

Page 14 of 22

 

 

5. Distributor shall comply with, and Distributor shall require its Customers to
comply with, the United States Export Administration Act, the United States
Anti-Boycott provisions and the United States Foreign Corrupt Practices Act
(“FCPA”), as well as all applicable statutes, rules and regulations in the
United States and the Territory, as the same may be amended from time to time.
Distributor represents and warrants to OxySure that it is familiar with the
terms and provisions of the FCPA and the purposes of the FCPA. Distributor
further represents and warrants that (a) except as otherwise disclosed in
writing to OxySure® prior to execution of this Agreement, neither it nor any of
its owners, staff members or Affiliates are officials, officers or
representatives of any government or candidate for political office, and (b)
that no part of the proceeds from sales of the Products will be used by it for
any purpose or to take any action which will constitute a violation of any law
of any government in the Territory or any part thereof or the United States,
including the FCPA.

 

6. This Agreement is an international transaction for the sale of goods in which
the specification of United States Dollars and payment in Frisco, Texas is of
the essence and United States Dollars shall be the currency of account in all
events. The payment obligations of distributor shall not be discharged by an
amount paid by Distributor in another currency or at another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
prompt conversion to United States Dollars and transferred to Frisco, Texas
under normal banking procedures does not yield the amount of United States
Dollars in Frisco, Texas due hereunder. If any payment by Distributor, whether
pursuant to a judgment or otherwise, upon conversion and transfer does not
result in payment of such amount of United States Dollars due hereunder in
Frisco, Texas, Distributor shall compensate OxySure for the additional amount
necessary to yield the amount due and owing to OxySure.

 

7. Distributor agrees specifically that it will not directly or indirectly
export or re-export the Products or any technical data or service that is the
direct product of the Products to any country outside the Territory without the
written permission of OxySure.

 

8. The parties expressly agree that the International Convention for the Sale of
Goods will not apply to this Agreement.

 

9. The parties agree to mutually cooperate, one with the other, in notifying the
other parties of any laws or of any changes in their respective domestic laws or
laws of the Territory which might impact on any purchase orders, this Agreement
or its exhibits, including but not limited to export/import controls, currency
restrictions, competition requirements, and technology/licensing transfers.

 

10. This Agreement (including any exhibits or attachments hereto) shall be
executed in English only. If any dispute or question of interpretation
concerning this Agreement or any other materials related to this Agreement
arises, the provisions of the English language version shall control.

 

DISTRIBUTOR: OxySure® Systems, Inc.:           By:     By:  

 

Title:

                Date:     Date:  

 



OxySure® Distribution Agreement

Page 15 of 22

 

 

EXHIBIT C

Minimum Net Purchases

 

During the Initial Term: Distributor shall purchase a minimum of 2,000 Units of
Model 615 (Part Number 615-00) per annum (averaged over the first three (3)
years of the agreement), or the dollar equivalent thereof in purchases; plus a
minimum of 4,000 Units of Model 615 Replaceable Cartridge w/Mask (Part Number
615-01) per annum (averaged over the first three (3) years of the agreement)

 

Thereafter, for each Renewal Term, the Minimum Net Purchases shall be agreed to
by the Parties pursuant to Section 4 of the Agreement, but in no event shall the
annual minimum purchase during each Renewal Term be less than the number of
units sold during the Initial Term.

 

OxySure® Distribution Agreement

Page 16 of 22

 

 

EXHIBIT D

Payment Terms

  

Payment in advance of shipment.

 



OxySure® Distribution Agreement

Page 17 of 22

 

 

EXHIBIT E

 

THE FOLLOWING POLICY AND PROCEDURE ARE APPLICABLE TO THOSE PRODUCTS TO WHICH A
LIMITED WARRANTY DOES NOT APPLY, THE PROVISIONS HEREINBELOW ARE TO BE CONSTRUED
IN A MANNER CONSISTENT WITH THE TERMS AND CONDITIONS OF THE AGREEMENT AND DO NOT
REPRESENT ADDITIONAL WARRANTIES, GUARANTIES OR REPRESENTATIONS:

 

1.Before any product may be returned, a Return Materials Authorization number
(RMA#) must be secured. RMA#’s can only be issued by OxySure’s Customer Service.

 

To assist in the return process, the Customer/Distributor is required to provide
Customer Service the following information:

 

(a) OxySure Product Code and Lot Number

 

(b) Quantity Customer/Distributor Wishes to Return

 

(c) Order Number Associated with the Products

 

(d) OxySure’s Original Invoice Number

 

(e) Reasons for Return

 

2.All Products returned shall be shipped to OxySure, freight prepaid, unless the
return is due to OxySure® error, such determination being made in OxySure’s sole
discretion. On all international returns, OxySure® will specify the method of
shipment.

 

3.Items eligible for full credit:

 

(a) Products shipped in error.

 

(b) Products ordered in error, if authorized for return within thirty (30) days
of receipt.

 

(c) Defective Products due to OxySure® workmanship.

 

4.Items not eligible for return:

 

(a)Custom products or products sold on a “No-return” basis.

 

(b)Goods held over ninety (90) days from the original Invoice Date.

 

(c)Partial cases or quantities less than minimum order quantity.

 

(d)Products unsalable due to re-design, preprocessing, revision, or
obsolescence.

 

(e)Demonstration products.

 

(f)Products no longer in their original packaging, used, or damaged through no
fault of OxySure®.

 

5.A 20% Restocking Fee will be assessed on all returns authorized over (thirty
(30) days) after the original Invoice Date.

 



OxySure® Distribution Agreement

Page 18 of 22

 

 

EXHIBIT F

Limited Product Warranty

 

Refer to the Product literature packaged with each Product, such being
incorporated by reference herein, for any applicable Customer limited warranty.



 



OxySure® Distribution Agreement

Page 19 of 22

 

 

EXHIBIT G

Pricing Schedule

 

  MSRP Volume Range Min Volume Range Max Unit Price, Authorized     #Units
#Units Distributors Only           Model 615, Base Systems (SKU 615-00)1:      
$349.003 1 + $209.00           Model 615, Cartridges (SKU 615-01)2:      
$149.003 1 + $101.00

 

Model 615, Mask/Tray (SKU 615-03):       $25.00 1 499 $14.50       Model 615,
Pediatric Mask/Tray (SKU 615-04):   $27.50 1 499 $15.00           Custom
(Emergency Oxygen) Wall-mounted Display Cabinet (SKU 615-05):   $349.00  1  50
209.40           OxySure Wall Sign (SKU 615-07):   $18.95 1 + $10.00   OxySure
Thermal Bag (SKU 615-09):   $89.00 1 + $55.00   Resuscitator Bag, Adult (SKU
615-10):   $36.00 1 + $24.00   Resuscitator Bag, Pediatric (SKU 615-11):  
$38.00 1 + $25.00   Pulse Oximeter – Standard (SKU 615-12):   $99.00 Min order
qty=12 + $67.00   Pulse Oximeter – Premium (SKU 615-13):   $129.00 Min order
qty=12 + $87.50           Pulse Oximeter – Premium (SKU 615-13):   $369.00 1 +
$219.00

 



Notes: (1) Model 615 is shipped “Rescue Ready,” and includes a cartridge and
adult mask. (2) Replacement Cartridges come with standard Adult masks. (3) These
products are subject to a MAP (Minimum Advertised Pricing).

 



Volume refers to purchase order volume. All Prices are FOB Frisco, Texas, USA.

 



OxySure® Distribution Agreement

Page 20 of 22

 

 

EXHIBIT H

Internet Distribution Attachment

 

To be effective, this Internet Distribution Attachment must be signed by both
OXYSURE® SYSTEMS, INC. (“OxySure” or “OxySure®”), and (the “Distributor”). Once
effective, this Exhibit H will be incorporated into and made part of the
Distribution Agreement between OxySure® and Distributor. All capitalized terms
not defined in this Attachment have the definitions set forth in the
Distribution Agreement.

 

1. Effective Date. This Internet Distribution Attachment is effective as of
_____________________________.

 

2. Internet Promotion and Distribution. This Internet Distribution Attachment
governs all promotion, sale, advertising, marketing and other offers made via
electronic means, including via the Internet. Internet promotions includes the
following: (a) offering or displaying the Product through any online channel,
including but not limited to via the Web (HTTP), RSS, FTP, or other method, (b)
email offers to multiple individuals or companies, (c) promotions and
advertising embedded or appearing in software products, (d) promotions and
advertising embedded in or associated with streaming or downloadable media,
including audio and video media, and (e) any other methods or means similar or
related to those currently available via the Internet.

 

3. Distributor’s Promotion. Distributor intends to promote, sell, advertise,
market and otherwise offer the Products through the following websites and
methods:

 

___________________________________________________________________________________

 

___________________________________________________________________________________

 

___________________________________________________________________________________

 

___________________________________________________________________________________

 

Distributor and OxySure® may add additional websites and methods by mutual
written agreement.

 

Distributor shall be solely responsible for all costs and charges associated
with its Internet promotion, including all server and bandwidth charges.

 

4. Territory. Distributor shall implement technological and other measures to
ensure that Products are not (a) promoted outside of the Territory, or (b)
shipped outside of the Territory. Such measures may include page access denial
for IP addresses outside the Territory, a prominent disclaimer on the Product
page stating that Products will not be shipped outside the Territory, and
canceling orders to be shipped to addresses outside the Territory.

 

5. Pricing. To the extent the pricing offered by Distributor through an Internet
promotion is lower than the Manufacturer Suggested Retail Price, Distributor
shall ensure that (a) the price may be viewed only by users on Distributor’s
website that have logged in using a valid username and password, and (b) the
price is not distributed via email, except in response to a valid inquiry
requesting the price.

 

6. Photos and Graphics. Any Product photos or graphics used in an Internet
promotion must accurately depict the Product, and must clearly display all
trademarks that actually appear on the Product. Distributor may use Product
photos provided by OxySure®, so long as such photos are not altered in any
manner and all copyright notices appearing on the photo remain intact.

 

7. Manuals and Documentation. Distributor may not post any photos, scans or
other versions of Product manuals or other documentation related to the Products
without the prior written consent of OxySure®.

 

8. Product Reviews. Distributor may allow Customers to post reviews of the
Product, provided that Distributor will remove any Product review that OxySure
reasonably believes is false, misleading, or not supported by verifiable
evidence.



 

OxySure® Distribution Agreement

Page 21 of 22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Internet Distribution
Attachment to be executed by their respective authorized representatives or
officers, effective as of the day and year indicated above.

 



DISTRIBUTOR: OxySure® Systems, Inc.:           By:     By:  

 

Title:

                Date:     Date:  

 

 



OxySure® Distribution Agreement

Page 22 of 22



 

 

 

 

 

